Citation Nr: 0609485	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
direct basis or alternatively as secondary to the service 
connected disability of diabetes mellitus.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 until 
December 1967, and had periods of service with the Army 
National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated August 2002 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for post traumatic stress disorder, 
diabetes mellitus, hypertension on a direct basis and 
secondary to post traumatic stress disorder, and heart 
condition.  The case was subsequently appealed to the Board, 
and in June 2004, the Board granted service connection for 
diabetes mellitus as secondary to Agent Orange exposure and 
denied service connection for post traumatic stress disorder. 
The Board remanded the issues of entitlement to service 
connection for hypertension and heart disease for further 
development.  The RO has completed the additional development 
requested by the Board, continued the denial of service 
connection, and returned the case to the Board for further 
appellate review.  The Board has rephrased the issues on the 
title page to better reflect the claims on appeal.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding 
that VA must consider all theories of entitlement for service 
connection for the same underlying disorder as a single 
claim); Ashford v. Brown, 10 Vet. App. 120, 123 (1997) 
(stating that a new theory of etiology regarding the same 
underlying disorder does not result in a "new" claim for 
adjudication purposes).

The Board notes that in January 2006 the veteran submitted a 
document pertaining to his diabetes mellitus which appears to 
be related to the evaluation assigned for diabetes mellitus.  
This matter is referred to the RO.   


REMAND

The Board remanded the case in June 2004 in order to obtain 
an opinion as to whether it is at least as likely as not that 
the veteran's hypertension was due to service or causally 
related to his service connected diabetes mellitus.  The 
examiner opined that the "diagnosis of hypertension is not 
causally related to his diabetes mellitus as it predated the 
appearance of his diabetes."   Unfortunately, the examiner 
did not address whether the veteran's diabetes mellitus could 
have aggravated the veteran's hypertension which is an 
essential element that needs to be considered to adequately 
address the question of secondary service connection.  
Moreover, the question concerning service connection for 
heart disease is so closely related to the hypertension issue 
that a decision at this time would be premature.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  Arrangements should be made to have the 
veteran undergo a special cardiovascular 
examination in order to ascertain the nature of 
any cardiovascular disease present.  The claims 
folder must be made available to the examiner for 
review, following which the examiner should 
render an opinion with respect to the following 
question:

Is it at least as likely as not (50 percent 
probability or more) that the service 
connected diabetes mellitus aggravated the 
veteran's hypertension.

The examiner should provide the rationale for all 
opinions expressed.

2.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be 
allowed an appropriate period of time for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


